          Case 4:19-cv-06013-JST Document 80 Filed 01/27/20 Page 1 of 5




 1   JEAN E. WILLIAMS,
     Deputy Assistant Attorney General
 2
     SETH M. BARSKY, Section Chief
 3   MEREDITH L. FLAX, Assistant Chief
     COBY HOWELL, Senior Trial Attorney
 4
     MICHAEL R. EITEL, Senior Trial Attorney
 5   U.S. Department of Justice
     Environment & Natural Resources Division
 6   Wildlife & Marine Resources Section
 7   1000 S.W. Third Avenue
     Portland, OR 97204
 8   Phone: (503) 727-1023
 9   Fax: (503) 727-1117
     Email: coby.howell@usdoj.gov
10

11   Attorneys for Federal Defendants

12
                      IN THE UNITED STATES DISTRICT COURT
13                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
14

15

16    STATE OF CALIFORNIA, ET AL.,

17                        Plaintiffs,               Case. No. 4:19-cv-06013-JST
18                                                  STIPULATED ADMINISTRATIVE
                                 vs.
                                                    MOTION TO EXCEED PAGE
19
                                                    LIMITATIONS
      DAVID BERNHARDT, ET AL.,
20
                          Federal Defendants.
21

22

23
           Pursuant to Local Civil Rules 7-11 and 7-12, the parties stipulate to allow
24

25   Federal Defendants to file a reply brief in support of their motion to dismiss that

26   exceeds the page limit provided in Local Civil Rule 7-3(c) by no more than ten (10)
27
     additional pages for the following reasons:
28


                                                1
          Case 4:19-cv-06013-JST Document 80 Filed 01/27/20 Page 2 of 5




 1          1. This Court has related three cases that challenge the U.S. Fish and
 2
     Wildlife Service (“FWS”) and National Marine Fisheries Service (“NMFS”)
 3
     regulations implementing the Endangered Species Act (“ESA”): Center for Biological
 4

 5   Diversity v. Bernhardt, 19-cv-5206 (N.D. Cal. Aug. 21, 2019); California v.
 6   Bernhardt, 19-cv-6013 (N.D. Cal., Sept. 25, 2019); Animal Legal Def. Fund v.
 7
     Bernhardt, 19-cv-06812 (N.D. Cal., Oct. 21, 2019).
 8

 9          2.   On January 7, 2020, Plaintiffs in the three related cases filed separate
10
     oppositions to Federal Defendants’ motions to dismiss, and in some cases attached
11

12   dozens of declarations. ECF 46 (California Motion); ECF 33 (Center Motion); ECF

13   21 (Animal Legal Def. Fund Motion); ECF 41-1, 48-24 (Center’s Declarations); ECF
14
     39-1, 39-5 (Animal Legal Def. Fund’s Declarations).
15

16          3. Instead of filing three reply briefs, which could total 45 pages under Local
17
     Civil Rule 7-3(c), Federal Defendants seek to consolidate their arguments into one
18
     reply brief for all three cases.
19

20
            4. In order to address all three oppositions in one consolidated reply brief,
21
     the parties stipulate to allowing Federal Defendants ten (10) additional pages than
22

23   otherwise provided under the Local Rule for a total of no more than 25 pages.

24

25

26   DATED: January 22, 2020.
27

28


                                                2
     Case 4:19-cv-06013-JST Document 80 Filed 01/27/20 Page 3 of 5




 1

 2
                             Respectfully submitted,
 3
                             JEAN E. WILLIAMS,
 4
                             Deputy Assistant Attorney General
 5                           SETH M. BARSKY, Section Chief
                             MEREDITH FLAX, Assistant Chief
 6

 7                           /s/ Coby Howell
                             COBY HOWELL, Senior Trial Attorney
 8                           MICHAEL R. EITEL, Senior Trial Attorney
 9                           U.S. Department of Justice
                             Environment & Natural Resources Division
10                           Wildlife & Marine Resources Section
11                           1000 S.W. Third Avenue
                             Portland, OR 97204
12                           Phone: (503) 727-1023
                             Fax: (503) 727-1117
13
                             Email: coby.howell@usdoj.gov
14
                             Attorneys for Federal Defendants
15

16
                             XAVIER BECERRA
17                           Attorney General of California
18                           DAVID A. ZONANA
                             Supervising Deputy Attorney General
19                           DAVID G. ALDERSON, State Bar No. 231597
20                           Supervising Deputy Attorney General

21                           /s/: By Permission
22                           GEORGE TORGUN, State Bar No. 222085
                             TARA MUELLER, State Bar No. 161536
23                           ERIN GANAHL, State Bar No. 248472
                             Deputy Attorneys General
24
                             1515 Clay Street, 20th Floor
25                           P.O. Box 70550
                             Oakland, CA 94612-0550
26
                             Telephone: (510) 879-1002
27                           Fax: (510) 622-2270
                             E-mail: George.Torgun@doj.ca.gov
28
                             Attorneys for Plaintiffs
                                      3
          Case 4:19-cv-06013-JST Document 80 Filed 01/27/20 Page 4 of 5




 1

 2
     * In compliance with Civil Local Rule 5-1(i), the filer of this document attests that
 3
     all signatories listed have concurred in the filing of this document.
 4

 5

 6                                   [PROPOSED] ORDER
 7
     PURSUANT TO STIPULATION, IT IS SO ORDERED,
 8

 9

10          January 27, 2020
     Dated____________________________:
11

12
                                       ____________________________________________
13

14                                     The Honorable Jon S. Tigar
15
                                       U.S. District Court Judge
16

17

18

19                              CERTIFICATE OF SERVICE
20
           I hereby certify that I electronically filed the foregoing with the Clerk of the
21   Court using the CM/ECF system, which will send notification of such to the
22   attorneys of record.

23

24

25

26
                                        /s/ Coby Howell
                                        COBY HOWELL, Senior Attorney
27

28


                                                4
     Case 4:19-cv-06013-JST Document 80 Filed 01/27/20 Page 5 of 5




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                     5
